DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Election/Restrictions
2.    Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/22/2021.

Information Disclosure Statement
3.    The information disclosure statements (IDS) were submitted on the following: 12/11/2019. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
5.       Claims 1, 3-9, 13 is/are rejected under 35 U.S.C. 103 as being un-patentable over Min et al., 2016/0276308.

Claim 1. Min discloses a semiconductor package (such as the one in fig. 1A), comprising: 
-a first semiconductor package (item 101, fig. 1A) including a first semiconductor chip (item 115), wherein the first semiconductor chip includes a first surface (bottom surface of 115) and a second surface (upper surface of 115) opposite to the first surface; 
-a second semiconductor package (item 102) on the first semiconductor package.
Min appears to not specify all the details related to the second semiconductor package. 
However, fig. 1A of Min discloses (items 116+117+130) would be interpreted as “a second redistribution layer including a redistribution line”. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide an RDL (such as stack items 116+117+130), in order to enhance electrical and thermal path that extend from the second side of the multilayer package substrate to a top surface of the molding material layer, as taught by Min, [0005], [0035].
Min also teaches:
-a second semiconductor chip (item 140/141, fig. 1A) on the second redistribution layer; and 

-a heat radiator (items 160+170, fig. 1A) on the second semiconductor package (item 102) and connected to the thermal pillar (as seen in fig. 1A, item 180 is in contact with item 160), wherein the redistribution line is connected to the first semiconductor chip (as seen in the structure of fig. 1A).  

Claim 3. Min discloses the semiconductor package of claim 1, wherein the thermal pillar (item 180) is connected with the redistribution line (items 130+117+116) and the heat radiator (items 160+170. Fig. 1A).

Claim 4. Min discloses the semiconductor package of claim 1, wherein the second semiconductor package further includes a plurality of second terminals between the second semiconductor chip and the second redistribution layer, wherein the second terminals are connected with the redistribution line. This limitation would read through [0063] wherein is disclosed that bottom package 101 may further include a molding material 112 that covers the side surfaces of semiconductor device 115 and one or more package vias 113 connecting the upper pads of the package substrate 111 and the bottom pads of the top package 102. The molding material 112 may comprise an epoxy molding compound, or the like.

Claim 5. Min discloses the semiconductor package of claim 1. wherein the second semiconductor package further includes a molding layer that covers lateral surfaces of the second semiconductor chip and sidewalls of the thermal pillar, wherein a top surface of the molding layer is coplanar with a top surface of the second semiconductor chip and with a top surface of the thermal pillar, and the heat radiator at least partially covers the top surface of the molding layer, the top surface of the second semiconductor chip, and the top surface of the thermal pillar. This limitation would also read through [0063] wherein is disclosed that [0063] that bottom package 101 may further include a molding material 

Claim 6. Min discloses the semiconductor package of claim 1, above. 
Min appears to not specify “wherein, when viewed in a plan view, the thermal pillar has a linear shape extending in one direction”.
However, [0041] of Min indicates as such, variations from the shapes of the illustrations as a result, for example, of manufacturing techniques and/or tolerances, are to be expected. Thus, exemplary embodiments should not be construed as limited to the particular shapes of regions illustrated herein, but are to include deviations in shapes that result, for example, from manufacturing. Therefore, absent any criticality, the claimed limitation of the thermal pillar has a linear shape extending in one direction is only considered to be an obvious modification of the shape of Min, since the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as a particular shape is nothing more than one among numerous shapes that a person having ordinary skill in the art will find obvious to provide, as already suggested by Machida. See In re Dailey, 149 USPQ 47 (CCPA 1976).
Claim 7. Min discloses the semiconductor package of claim 1, above. 
Min appears to not specify “wherein, when viewed in a plan view, the thermal pillar has a rectangular annulus shape spaced apart from the second semiconductor chip, the rectangular annulus shape at least partially surrounding lateral surfaces of the second semiconductor chip in the plan view”.  
However, [0041] of Min indicates as such, variations from the shapes of the illustrations as a result, for example, of manufacturing techniques and/or tolerances, are to be expected. Thus, exemplary embodiments should not be construed as limited to the particular shapes of regions 

Claim 8. Min discloses the semiconductor package of claim 1, wherein the first semiconductor package further includes a molding layer that covers lateral surfaces of the first semiconductor chip, wherein the molding layer has a top surface adjacent to the second semiconductor package, and the top surface of the molding layer is located at a level higher than a level of the second surface of the first semiconductor chip. This limitation would also read through [0063] wherein is disclosed that [0063] that bottom package 101 may further include a molding material 112 that covers the side surfaces of semiconductor device 115 and one or more package vias 113 connecting the upper pads of the package substrate 111 and the bottom pads of the top package 102. The molding material 112 may comprise an epoxy molding compound, or the like.
 
Claim 9. Min discloses the semiconductor package of claim 8, wherein the first semiconductor package (item 101) further includes a first redistribution layer (item 114, fig. 1A, [0044]) and a connection pillar (item 113) on the first redistribution layer, the connection pillar being spaced apart from the first semiconductor chip (item 115) and at least partially surrounding lateral surfaces of the first semiconductor chip, wherein a top surface of the connection pillar is coplanar with the top surface of the molding layer, as seen in the structure of fig. 1A).  

Claim 13. Min discloses the semiconductor package of claim 1, wherein the first surface (e.g. bottom surface of 115 wherein item 114 is located) of the first semiconductor chip is an active surface, and the second surface (e.g. top surface of 115) of the first semiconductor chip is an inactive surface.

   Allowable Subject Matter
6.        Claims 2, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

(A)    Claim 2 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the second redistribution layer further includes a dielectric layer in which the redistribution line is disposed, wherein the redistribution line includes: a via that penetrates the dielectric layer; and a connection line that extends from an end of the via onto a surface of the dielectric layer, wherein the via is in direct contact with the second surface of the first semiconductor chip.

(B)    Claim 10 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the first semiconductor package further includes a connection pillar on a first redistribution layer on one side of the first semiconductor chip, the connection pillar being in contact with the redistribution line of the second redistribution layer.



(D)    Claim 12 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of further comprising a plurality of terminals between a first redistribution layer and the first surface of the first semiconductor chip. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899